DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 7-12, 17 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/22.
Information Disclosure Statement
The information disclosure statement filed 7/22/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the desired area of the plurality of pores".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “…the first and second areas of the plurality of pores is…”
	Claim 4 recites the desired area of the plurality of pores in units of micrometers. Area should be measured in square micrometers. For examination purposes a dimension of the plurality of pores is assumed to be in the recited range.
Claim 15 recites the limitation "the signal-processing module".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 15 is assumed to depend from claim 2.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/154011.
	
Claim 1, WO teaches a filter assembly comprising: a housing (102) in fluid communication with an inlet (112) and a filter device (50) comprising a plurality of pores (12) having dimensions defining a first area, wherein the filter device is configurable in response to stimulus for altering the dimensions of the plurality of pores of the filter device to define a second area that is different from the first area (fig. 1-3, pg. 2, lines 8-23).
	Claims 4-6 and 13, WO further teaches a dimension of the plurality of pores is about 0.5 to 1000 micrometers (pg. 14, lines 14-18), the recited range being inclusive within the range of WO; the stimulus is an electrical voltage for deforming the filter device such that plurality of pores have the second area (fig. 1-3, pg. 10, lines 20-30, claim 21); the filter device is comprised of at least one polyelectrolyte, WO teaches the use of electroactive polymers and materials sensitive to electric field (pg. 10, lines 20-30); and a coating on a surface of the filter device (pg. 10, lines 31-32).
	 
Claim(s) 2, 15, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2017/154011.

	Claims 2 and 16, WO teaches the assembly of claim 1 and further teaches a signal processing module (150) coupled to the filter device, the signal processing module transmits the stimulus to the filter device for altering the dimensions of the plurality of pores to define the second area (fig. 1-3, pg. 5, line 8 – pg. 6, line 3). While WO does not expressly teach a non-transitory, computer readable medium on which is code that is executable to cause the transmission of the stimulus, WO does teach the use of various devices including a computer, personal data assistant, smartphone or server that processes incoming signals from a sensor and then actuates the filter device to alter the pore sizes (pg. 13, lines 4-8, pg. 14, lines 19-25). Each of the devices disclosed by WO commonly have non-transitory, computer readable medium on which is executable code and therefore, if such is not inherently present in the device of WO it would have been at least obvious to one of ordinary skill in the art as a way to provide a functioning controller.
	Claim 15, WO further teaches a pressure differential sensor (154) that communicates with the signal processing module (fig. 1-3). WO further teaches the control module controls the filter device according to the quality of the fluid to be filtered and water quality (pg. 14, lines 19-25). One of ordinary skill in the art would readily recognize that in order for the signal processing module to control the pore sizes based on the quality of the fluid a sensor would be required that could sense a substance within the fluid to be filtered and that the sensor would need to be in communication with the signal processing module. Therefore, the recited sensor appears to be inherently present in the device of WO or at the least would have been obvious to one of ordinary skill in the art in order to achieve the results taught by WO.
	Claim 18, WO further teaches the stimulus is an electrical voltage for deforming the filter device such that the plurality of pores have the second area (fig. 1-3, pg. 10, lines 20-30, claim 21).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/154011.

	WO teaches the assembly of claim 13 but does not teach a hydrophobic or oleophilic coating. Hydrophobic/oleophilic coatings are common coating in the filter art as a way to impart desired properties to the filter material and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778